In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________
                 No. 02-18-00368-CV
            ___________________________

       IN RE ALEX MELVIN WADE, JR., Relator




                    Original Proceeding
Trial Court Nos. CV-18-05-384, CV-17-10-884, CV-17-06-524


           Before Pittman, Gabriel, and Kerr, JJ.
            Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Relator Alex Melvin Wade, Jr. filed this petition for writ of mandamus. Relator

has been adjudged to be a vexatious litigant in prefiling orders in the underlying

district court proceedings in Trial Court Cause No. CV-18-05-384, but he was also

previously determined to be a vexatious litigant in a prefiling order in the 151st

District Court in Harris County, Wade v. Bank of America N.A., No. 2017-39002, the

mandamus and appeal of which are pending, Nos. 14-18-00486-CV, 14-18-00487-CV

(Tex. App.—Houston [14th Dist.] consolidated July 19, 2018). See Tex. Civ. Prac. &

Rem. Code Ann. § 11.101(a), (e) (West 2017) (allowing a district or statutory county

court to enter a prefiling order applicable to all state courts); Office of Court

Administration,   List   of   Vexatious   Litigants   Subject   to   a   Prefiling   Order,

http://www.txcourts.gov/judicial-data/vexatious-litigants/ (last updated Nov. 27,

2018, and last visited Dec. 5, 2018); see also Tex. Civ. Prac. & Rem. Code Ann.

§ 11.104 (West 2017) (requiring the Office of Court Administration to maintain and

post the list).

       Even if we consider Relator’s petition for writ of mandamus in this court as a

challenge to the respondent’s prefiling orders, the Harris County district court’s

prefiling order triggered the requirement that Relator obtain an order from the local

administrative judge permitting the filing of this petition for writ of mandamus. See

Tex. Civ. Prac. & Rem. Code Ann. §§ 11.001(2) (“‘Litigation’ means a civil action

commenced, maintained, or pending in any state or federal court”), .102(a) (“A

                                      2
vexatious litigant subject to a prefiling order under Section 11.101 is prohibited from

filing, pro se, new litigation in a court to which the order applies without seeking the

permission of . . . the local administrative judge . . . .”) (West 2017); see also id.

§ 11.103(a) (stating general rule that “a clerk of a court may not file a[n] . . . original

proceeding . . . by a vexatious litigant subject to a prefiling order under Section

11.101 unless the litigant obtains an order from the appropriate local administrative

judge described by Section 11.102(a) permitting the filing”); In re Johnson (Johnson I),

No. 03-13-00531-CV, 2013 WL 4822489, at *1 (Tex. App.—Austin Aug. 30, 2013,

orig. proceeding) (mem. op.) (“Johnson is a vexatious litigant who is subject to

prefiling orders under chapter 11 of the civil practice and remedies code for any

litigation, original proceeding, appeal, or other claim he presents.”).

       Nothing in the record shows that Relator obtained an order from the local

administrate judge permitting the filing of this original proceeding. See Tex. Civ. Prac.

& Rem. Code Ann. §§ 11.102(a), .103(a). We therefore notified Relator on November

15, 2018 that his petition was subject to the prefiling requirement and directed him to

provide the required order by November 26, 2018 or risk dismissal.                  See id.

§§ 11.102(a), .1035(b). We have received no response.

       Because Relator failed to respond to our notice and offered no proof that he

complied with chapter 11 by obtaining an order from the local administrative judge

permitting the filing of this mandamus petition, we dismiss it. See id.; In re Newsome,

No. 01-17-00932-CV, 2018 WL 2436629, at *1 (Tex. App.—Houston [1st Dist.] May

                                        3
31, 2018, orig. proceeding) (mem. op.); In re Johnson, No. 08-15-00162-CV,

2015 WL 3505177, at *1 (Tex. App.—El Paso June 3, 2015, orig. proceeding) (mem.

op.); In re Johnson, No. 03-14-00006-CV, 2014 WL 411763, at *1 (Tex. App.—Austin

Jan. 31, 2014, orig. proceeding) (mem. op.); Johnson I, 2013 WL 4822489, at *1.



                                                     Per Curiam

Delivered: December 6, 2018




                                      4